TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-21-00071-CV


                                         C. W., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


      FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
     NO. 20-0008-CPS425, THE HONORABLE BETSY F. LAMBETH, JUDGE PRESIDING



                            MEMORANDUM OPINION


               C.W. (Mother) appeals from the trial court’s order terminating her parental rights

to her child.1 See Tex. Fam. Code § 161.001. The trial court found by clear and convincing

evidence that statutory grounds for terminating her parental rights existed and that termination

was in the child’s best interest. See id. § 161.001(b)(1)(D), (E), (M), (O), (2).

               On appeal, Mother’s court-appointed attorney has filed a brief concluding that the

appeal is frivolous and without merit. See Anders v. California, 386 U.S. 738, 744 (1967);

Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641, 646–47 (Tex. App.—

Austin 2005, pet. denied) (applying Anders procedure in appeal from termination of parental

rights). The brief meets the requirements of Anders by presenting a professional evaluation of

the record demonstrating why there are no arguable grounds to be advanced on appeal. See

       1
         We refer to appellant by her initials or as Mother. See Tex. Fam. Code § 109.002(d);
Tex. R. App. P. 9.8.
386 U.S. at 744; Taylor, 160 S.W.3d at 646–47. Mother’s counsel has certified to this Court that

he provided Mother with a copy of the Anders brief and informed her of her right to examine the

appellate record and to file a pro se brief. Mother has filed a “Motion for Appellant’s brief,”

which we construe as her pro se brief.

                Upon receiving an Anders brief, we must conduct a full examination of the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75,

80 (1988).    We have reviewed the entire record, including the Anders brief submitted on

Mother’s behalf and Mother’s pro se brief, and have found nothing that would arguably support

an appeal. Our review included the trial court’s endangerment findings, see Tex. Fam. Code

§ 161.001(b)(1)(D), (E), and we have found no issues that could be raised on appeal with respect

to those findings, see In re N.G., 577 S.W.3d 230, 237 (Tex. 2019). We agree that the appeal is

frivolous and without merit. Accordingly, we affirm the trial court’s order terminating Mother’s

parental rights.2



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Triana, and Kelly

Affirmed

Filed: June 24, 2021




        2
             We deny counsel’s motion to withdraw as attorney of record. See In re P.M.,
520 S.W.3d 24, 27 (Tex. 2016) (per curiam). If Mother, after consulting with counsel, desires to
file a petition for review, counsel should timely file with the Texas Supreme Court “a petition for
review that satisfies the standards for an Anders brief.” See id. at 27–28.
                                                2